Case 2:20-cv-00304-JMA-ARL Document 16 Filed 03/16/21 Page 1 of 2 PageID #: 169




 UNITED STATES DISTRICT COURT                                        For Online Publication Only
 EASTERN DISTRICT OF NEW YORK                                                            FILED
 ---------------------------------------------------------------X                        CLERK
 NEW YORK PACKAGING II, LLC,
                                                                             11:23 am, Mar 16, 2021
                                    Plaintiff,                               U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF NEW YORK
               -against-                                            ORDER    LONG ISLAND OFFICE
                                                                    20-CV-304 (JMA) (ARL)
 SFM LLC d/b/a SPROUTS FARMER’S
 MARKET,

                                     Defendant.
 ---------------------------------------------------------------X

 AZRACK, United States District Judge:

         Plaintiff New York Packaging II, LLC (“Plaintiff”) commenced this action against

 defendant SFM LLC d/b/a Sprouts Farmer’s Market (“Defendant”) for breach of contract. (See

 ECF No. 1.) Defendant filed a motion to dismiss, which I referred to Magistrate Judge Lindsay

 for a report and recommendation on December 11, 2020. Judge Lindsay issued a report and

 recommendation dated March 1, 2021, recommending that Defendant’s motion be granted (the

 “R&R”). (ECF No. 15.)

         In reviewing a magistrate judge’s report and recommendation, the Court must “make a de

 novo determination of those portions of the report or . . . recommendations to which

 objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); -
                                                    see also -
                                                      - ---  Brown
                                                               - - - -v.
                                                                      - -Ebert,
                                                                          - - - No. 05–CV–5579,

 2006 WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The Court “may accept, reject, or modify, in

 whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

 § 636(b)(1)(C). Those portions of a report and recommendation to which there is no specific

 reasoned objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48,

 51 (E.D.N.Y. 2008).

         To date, no objections have been filed to the R&R and the deadline for filing any
Case 2:20-cv-00304-JMA-ARL Document 16 Filed 03/16/21 Page 2 of 2 PageID #: 170




 such objections has passed. I have reviewed Judge Lindsay’s R&R for clear error and, finding

 none, I hereby adopt Judge Lindsay’s comprehensive and well-reasoned R&R as the opinion of

 the Court. Accordingly, the Court GRANTS Defendant’s motion to dismiss. The Clerk of Court

 is respectfully directed to enter judgment and close this case.

 SO ORDERED.

 Dated: March 16, 2021
        Central Islip, New York

                                                               /s/ (JMA)
                                                       JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
